
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 679
        [I.D. 091900B]
        RIN 0648-A027
        Fisheries of the Exclusive Economic Zone Off Alaska; Rebuilding Overfished Fisheries 
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Notice of availability of an amendment to a fishery management plan; request for comments.
        
        
          SUMMARY:
          The North Pacific Fishery Management Council (Council) has submitted for Secretarial review Amendment 14 to the Fishery Management Plan for the Bering Sea/Aleutian Islands King and Tanner Crabs (FMP).  This amendment contains a rebuilding plan for the overfished stock of Bering Sea snow crab.  It is an action intended to ensure that conservation and management measures continue to be based upon the best scientific information available and enhance the Council’s ability to achieve, on a continuing basis, optimum yield from fisheries under its authority. 
        
        
          DATES:
          Comments on the amendment must be submitted on or before November 28, 2000.
        
        
          ADDRESSES:
          Comments may be submitted to Sue Salveson, Assistant Regional Administrator, Sustainable Fisheries Division, Alaska Region, NMFS, P.O. Box 21668, Juneau, AK  99802-1668, Attn:  Lori Gravel.  Comments also may be sent via facsimile (fax) to 907-586-7465.  Comments will not be accepted if submitted via e-mail or Internet.  Courier or hand delivery of comments may be made to NMFS in the Federal Building, Room 453, Juneau, AK  99801. Copies of Amendment 14 to the FMP, and the Environmental Assessment prepared for the amendment are available from the North Pacific Fishery Management Council, 605 West 4th Ave., Suite 306, Anchorage, AK  99501-2252; telephone 907-271-2809.
        
        
          
          FOR FURTHER INFORMATION CONTACT:
          Gretchen Harrington, 907-586-7228 or gretchen.harrington@noaa.gov.
        
      
      
        SUPPLEMENTARY INFORMATION:
        NMFS declared the Bering Sea stock of snow crab (Chionoecetes opilio) overfished on September 24, 1999, because the spawning stock biomass was below the minimum stock size threshold defined in Amendment 7 to the FMP (64 FR 11390, March 9, 1999).  Amendment 7 specified objective and measurable criteria for identifying when all of the crab fisheries covered by the FMP are overfished or when overfishing is occurring.
        On September 24, 1999, NMFS notified the Council that the stock was overfished (64 FR 54791, October 8, 1999).  The Council then took action to develop a rebuilding plan within 1 year of notification as required by section 304(e)(3) of the Magnuson-Stevens Fishery Conservation and Management Act  (Magnuson-Stevens Act).  In June 2000, the Council adopted Amendment 14, the rebuilding plan, to accomplish the purposes outlined in the national standard guidelines to rebuild the overfished stock.  Amendment 14 specifies a time period for rebuilding the stock intended to satisfy the requirements of the Magnuson-Stevens Act.  Under the rebuilding plan, the Bering Sea snow crab stock is estimated to rebuild, with a 50 percent probability, within 10 years.  The stock will be considered “rebuilt” when it attains the maximum sustainable yield stock size level for 2 consecutive years.
        The rebuilding plan consists of a framework that references the State of Alaska’s harvest strategy, bycatch control measures, and habitat protection measures.  The plan uses the harvest strategy developed by the Alaska Department of Fish and Game.  The harvest strategy was reviewed and adopted by the Alaska Board of Fisheries.  Section 8.3 of the FMP defers development of harvest strategies to the State of Alaska, with oversight by NMFS and the Council.  The rebuilding harvest strategy should result in more spawning biomass because more large male crab would be conserved and fewer juveniles and females would die due to incidental catch and discard mortality.  More spawning biomass would be expected to produce larger year-classes when environmental conditions are favorable.  Protection of habitat and reduction of bycatch may reduce mortality of juvenile crabs, thus allowing a higher percentage of each year-class to contribute to spawning and future landings.

        The Council prepared an Environmental Assessment (EA) for Amendment 14 that describes the management background, the purpose and need for action, the management alternatives, and the environmental and the socio-economic impacts of the alternatives.  A copy of the EA can be obtained from the Council (see ADDRESSES).

        The Magnuson-Stevens Act requires that each regional fishery management council submit each FMP or FMP amendment it prepares to NMFS for review and approval, disapproval, or partial approval.  The Magnuson-Stevens Act also requires that NMFS, upon receiving an FMP or FMP amendment, immediately publish a notification in the Federal Register that the amendment is available for public review and comment.  This action constitutes such notice for FMP Amendment 14.  NMFS will consider the public comments received during the comment period in determining whether to approve this FMP amendment.  To be considered, a comment must be received by close of business on the last day of the comment period (see DATES), regardless of the comment’s postmark or transmission date.
        
          Dated:   September 25, 2000.
          Bruce C. Morehead,
          Acting Director, Office of Sustainable Fisheries, National Marine Fisheries Service.
        
      
      [FR Doc. 00-25036 Filed 9-28-00; 8:45 am]
      BILLING CODE 1510-22-S
    
  